Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
29, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00191-CV


                     CYNTHIA STERNBERG, Appellant

                                        V.

   LYDIA MARRERO LANGSTON TRUST, KATHERINE LANGSTON
   STOETZEL, JAMES WRIGHT LANGSTON, JR., KENNETH LOUIS
    LANGSTON, AND DR. JAMES WRIGHT LANGSTON, Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-67767


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 9, 2015. On October 23,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.